Citation Nr: 0801949	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to an effective date earlier than December 10. 
2003, for the award of total disability based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO.



FINDINGS OF FACT

1.  By a July 2004 decision, the RO granted an effective date 
of December 10, 2003, the date the veteran's claim of service 
connection was received, for the award of service connection 
for depressive disorder not otherwise specified, and anxiety 
disorder not otherwise specified with panic attacks and 
agoraphobia, with a 70 percent rating.

2.  The veteran did not qualify for an award of TDIU until 
the RO granted the 70 percent disability rating in connection 
with its award of service connection for depressive disorder 
not otherwise specified, and anxiety disorder not otherwise 
specified with panic attacks and agoraphobia, effective from 
December 10, 2003.



CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
2003, for the award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 
4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims of service 
connection and for TDIU, a VCAA notice letter was sent in 
January 2004, prior to the RO's July 2004 decision in which 
it granted service connection for depressive disorder not 
otherwise specified, and anxiety disorder not otherwise 
specified with panic attacks and agoraphobia, and its July 
2005 decision in which it granted TDIU.  That letter informed 
the veteran of the evidence necessary to establish service 
connection and total unemployability.  He was notified of his 
and VA's respective duties for obtaining evidence.  He was 
asked to send information describing additional evidence for 
VA to obtain, and to send any medical reports that he had.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the matter of the proper effective date is a 
"downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  With 
regard to that issue, VA has taken the proper action in 
accordance with 38 U.S.C.A. § 5104.  Under the circumstances, 
the Board finds that the notice was sufficient for purposes 
of deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim of service connection for a psychiatric 
disorder during June 2004.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Veteran's Claim

The veteran was service-connected with a 20 percent 
disability rating for amputation of his first, second, third 
and fourth toes, right foot, effective from August 22, 1980.  
By the RO's July 2004 decision, he was service connected for 
depressive disorder not otherwise specified, and anxiety 
disorder not otherwise specified with panic attacks and 
agoraphobia, with a 70 percent disability rating from 
December 10, 2003, the date of his claim of service 
connection.  By its July 2005 decision, the RO granted TDIU 
effective from December 10, 2003.  The veteran contends that 
an effective date earlier than December 10, 2003, is 
warranted for the award of TDIU, but neither he nor his 
representative have specified any proposed earlier effective 
date, nor have any reasons been stated as to why an earlier 
effective date should be awarded.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16 (2007).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  The 
regulations provide that where, as here, the veteran has two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more 
before a total rating may be assigned.  38 C.F.R. § 4.16(a) 
(2007).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities. Id.

In this case, as noted above, at the time in July 2004 when 
the veteran was awarded service connection for his 
psychiatric disabilities with a 70 percent rating effective 
from December 10, 2003, the veteran had only been previously 
service connected for amputation of toes on his right foot 
with a 20 percent rating.  He did not meet the criteria for 
an award of TDIU prior to the RO's July 2004 decision, which 
increased his combined disability rating to 80 percent, 
effective from December 10, 2003.  In the present case, the 
RO did not grant TDIU until its July 2005 decision because it 
was waiting for the veteran to provide evidence that 
supported his claim of being unemployed, but it awarded the 
same effective date assigned for the 70 percent psychiatric 
disabilities, December 10, 2003.  While the veteran may have 
been unemployed prior to December 10, 2003, the award of TDIU 
is simply not warranted prior to December 10, 2003, when the 
veteran had the required combined disability ratings of 70 
percent or more with one disability ratable at 40 percent or 
more.


ORDER

Entitlement to an effective date earlier than December 10, 
2003, for the award of TDIU is denied. 




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


